Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (US 2017/0103735) and in view of Yi et al. (US 2020/0226971).
As to claim 1, OH teaches a display device 100 comprising:

a rotatable roller Fig.2 accommodated in the housing;
a rollable display 30 adjusted in a drawn-out length from the housing according to rotation of the roller; and
a controller Fig.4, 170 configured to:
receive an input command (user interface 150 for receiving user command/request), and
vary a method/mode of outputting a result (Figs.10-15) of the command according to the drawn-out length of the rollable display (Pars.8, 43-44, 78-84, 88, 93).

    PNG
    media_image1.png
    342
    279
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    464
    432
    media_image2.png
    Greyscale


	The modification would be obvious to one of ordinary skill in the art before the time of applicant’s invention in order to provide an alternate hands free means for the user to provide the commands.
	As to claims 8-9, OH teaches wherein the controller is configured to control the roller such that the rollable display is further drawn out from the housing, while displaying summary information and information other than the summary of the result of the voice command on the rollable display, when the drawn-out length is less than a preset length (Fig.14).
	As to claims 10 and 17, OH teaches wherein the controller is configured to adjust the drawn-out length of the rollable display according to the voice command and the result of the voice command (Figs.8-15).
	As to claim 11, OH teaches wherein the controller is configured to:
control the roller such that the rollable display is at least partially drawn out from the housing when an image is included in the result of the voice command, and
control the roller such that the rollable display is entirely drawn into the housing when an image is not included in the result of the voice command (Fig.13).
	As to claim 20, OH teaches , wherein the controller is configured to differently control the method of providing the result of the voice command according to the drawn-
	
Allowable Subject Matter
Claims 2-7, 12-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2-7 are allowable, because OH doesn’t teach wherein the controller is configured to output the result of the voice command as audio when the rollable display is not drawn out from the housing.
	As to claims 12-13, OH doesn’t teach wherein the controller is configured to adjust the drawn-out length of the rollable display according to a size of the voice command.
	As to claims 14-15, OH doesn’t teach wherein the controller is configured to detect an external device connected to the display device when the voice command is a search command for the external device,control the roller such that the rollable display is entirely drawn into the housing when the external device is not detected, and
control the roller such that the rollable display is at least partially drawn out from the housing when the external device is detected.
	As to claim 16, OH doesn’t teach wherein the controller is configured to:

	As to claims 18-19, OH doesn’t teach wherein the mode of the rollable display comprises a zero view mode in which the rollable display operates in a state of being entirely drawn in the housing.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DANIEL ABEBE/Primary Examiner, Art Unit 2657